On Application fob Rehearing.
Watkins, J.
We modify our decree and remand the case to ascertain whether or not collation is due, and should be made at all. Under the circumstances we think that upon the question of collation vel non, the case should be tried.
We reserve to plaintiff all his rights, and to the defendants theirs, so that they may be considered entirely from point of view of the rights of each, the plaintiff cn the one hand, the defendants on the other, as relates only to collation vel non. With the foregoing modification of the decree, the rehearing applied for is refused.